Citation Nr: 0509835	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  02-07 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than February 
25, 1999 for the grant of service connection for atypical 
Raynaud's disease.  

2.  Entitlement to an original disability evaluation in 
excess of zero percent for atypical Raynaud's disease.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from June 1964 to May 1967.    

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which granted service connection for Raynaud's disease, 
atypical, and assigned a zero percent rating from February 
25, 1999, the date of receipt of the claim to reopen.    

In January 2003, the veteran testified before the undersigned 
at a hearing at the RO.  A transcript of that hearing has 
been associated with the veteran's VA claims folder.

In September 2002 and August 2003, this matter was remanded 
to the RO for additional development.  

The issue of entitlement to an original disability evaluation 
in excess of zero percent for atypical Raynaud's disease is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  The veteran filed an initial claim for service connection 
for Raynaud's disease in September 2, 1994.  

2.  In December 1994, the RO denied the claim for service 
connection for Raynaud's disease.  He did not submit a notice 
of disagreement within one year of the decision.

3.  On February 25, 1999, the veteran filed a claim to reopen 
the claim for service connection for Raynaud's disease.  

4.  The additional evidence associated with the claims file 
subsequent to the December 1994 rating determination includes 
the veteran's service medical records, which constituted new 
and material evidence.

5.  The evidence of record demonstrates that the veteran 
currently has Raynaud's disease that had its onset during 
service.


CONCLUSION OF LAW

The criteria for an effective date of September 2, 1994 for 
the grant of service connection for Raynaud's disease have 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.400 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002)) and amended by Pub. L. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (codified at 38 U.S.C.A. §§ 5102, 5103 (West 
Supp. 2004)) redefined VA's duty to assist a claimant in the 
development of a claim.  Regulations that implement the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004).  

The VCAA requires VA to notify the claimant of any evidence 
that is necessary to substantiate the claim, as well as the 
evidence VA will attempt to obtain and which evidence the 
claimant is responsible for providing.  38 U.S.C.A. § 5103(a) 
(West 2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA will inform claimants to submit evidence in their 
possession.  38 C.F.R. § 3.159(b) (2004).  The Court of 
Appeals for Veterans Claims (Court) has found that this 
regulation imposes a fourth VCAA notice requirement.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004).  

The veteran was informed of the evidence needed to 
substantiate entitlement to an earlier effective date through 
a discussion at his hearing.  He received additional 
information in this regard through the statement of the case 
and supplemental statements of the case, which informed him 
of the criteria for an earlier effective date, and told him 
how the evidence did not substantiate entitlement to such a 
date.  In December 2003, the appeals management center (AMC) 
sent the veteran a letter telling him what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  The letter told him that he was 
responsible for submitting private treatment records, and 
invited him to submit any VA treatment records in his 
possession.  This notice served to tell him to submit 
relevant records in his possession.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

In Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that VCAA required notice should generally be 
provided prior to the initial denial.  The Court went on to 
say that its decision was not meant to invalidate any 
existing decision made prior to such notice, and that VA 
would satisfy the VCAA notice requirements by ensuring that 
the proper notice was ultimately provided, or by providing an 
analysis as to why the claimant was not prejudiced by the 
absence of such notice.  Id, at 120, 122-4.

In any event, the veteran in this case was not prejudiced by 
the delayed notice.  If he submitted additional evidence 
substantiating his claim, he would have received the same 
benefit as if he submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

There are no reported records that remain outstanding.

The veteran has not been afforded an examination with regard 
to the effective date issue.  However, a determination as to 
this issue turns on non-medical questions such as the dates 
of claims, and what may have constituted new and material 
evidence.

There is no reasonable probability that further assistance 
would aid the veteran in establishing entitlement to an 
effective date earlier than that granted in this decision.  
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").

Analysis

Legal Criteria

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2004).  The governing regulations provide that an appeal 
consists of a timely filed notice of disagreement in writing 
and, after a statement of the case has been furnished, a 
timely filed substantive appeal.  38 C.F.R. § 20.200 (2004). 

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108 (West 
2002), the Secretary must reopen a finally disallowed claim 
when new and material evidence is presented or secured with 
respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 
(1994).

Under VA laws and regulations, the effective date of the 
grant of service connection is generally the date following 
separation from service, if the claim is received within one 
year of the date of separation from service.  Otherwise, the 
effective date is the date the VA receives the claim.  
38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2). 

In addition, the effective date following a prior denial 
based on new and material evidence, other than service 
department records, is the date of receipt of a new claim, or 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(q)(1)(ii), (r). 

The effective date following a denial based on new and 
material evidence consisting of service department records is 
the date "to agree with evaluation (since it is considered 
these records were lost or mislaid) or date of receipt of 
claim on which prior evaluation was made, whichever is later, 
subject to rules on original claims filed within one year 
after separation from service."  38 C.F.R. § 3.400(q)(2).

Under 38 C.F.R. § 3.156(c) where new and material evidence 
consists of a supplemental report from the service 
department, received before or after the decision has become 
final, the former decision will be reconsidered by the 
adjudicating agency of original jurisdiction.  This 
comprehends official service department records which 
presumably have been misplaced and now have been located and 
forwarded to the Department of Veterans Affairs...The 
retroactive evaluation of disability resulting from disease 
or injury subsequently service connected on the basis of the 
new evidence from the service department must be supported 
adequately by medical evidence.  Where such records clearly 
support the assignment of a specific rating over apart or the 
entire period of time involved, a retroactive evaluation will 
be assigned accordingly except as it may be affected by the 
filing date of the original claim.  38 C.F.R. § 3.156 (c) 
(2004).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  "A veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


Discussion

The veteran's initial claim for service connection for 
Raynaud's disease was received in September 1994.

In October 1994, the RO advised the veteran that it needed 
him to complete VA From 21-4142 in order to obtain records of 
medical treatment.  The only enclosure with the letter 
consisted of the two VA Form 21-4142s.

In December 1994, the RO informed the veteran that its 
October 1994 letter had requested that he furnish NAF 13075, 
and that because the form had not been received, it was 
denying his claim.  He was advised of his appellate rights.

In January 1995, the veteran submitted completed VA Form 21-
4142s.

In February 1999, the veteran filed a claim to reopen the 
claim for service connection for Raynaud's disease.  

In a March 2000 rating decision, service connection for 
Raynaud's disease was granted.  The rating decision indicated 
that the evidence showed that the Raynaud's disease was 
directly related to service.  The rating decision noted 
service medical records received earlier in the month of the 
decision, showing that the veteran was treated for marked 
reaction to cold in December 1966 and January 1967.  

A January 2000 VA examination report reflected a current 
diagnosis of atypical vasomotor changes on the upper 
extremities, both knees, and feet when exposed to cold, not 
typical for Raynaud's disease.  The examiner opined that the 
veteran's current complaints were related to the complaints 
that he gave in service.  Based upon this evidence, service 
connection for Raynaud's disease was granted effective 
February 25, 1999, the date of receipt of the claim to 
reopen.  The veteran appealed the effective date of the award 
of service connection.  

The Board finds that the provisions of 38 C.F.R. § 3.156(c) 
are applicable in this case.  

Once new and material service department records have been 
obtained, VA must reopen the claim and review the entire 
record, not simply the record before VA in the prior decision 
along with the recently acquired service records.  
38 U.S.C.A. § 5108.

In the present case, the new and material evidence included 
service medical records, which for the first time showed 
treatment for symptoms which were linked to Raynaud's 
syndrome.

Since the new and material evidence included service medical 
records, the effective date for the grant of service 
connection is fixed in accordance with the date of the claim 
on which the prior evaluation was made--September 2, 1994.  
38 C.F.R. § 3.400(q)(2).

It is true that under the provisions of 38 C.F.R. § 3.158(a) 
(2004), where evidence requested in connection with an 
original claim, a claim for increase or to reopen or for the 
purpose of determining continued entitlement is not furnished 
within 1 year after the date of request, the claim will be 
considered abandoned.  After the expiration of 1 year, 
further action will not be taken unless a new claim is 
received. Should the right to benefits be finally 
established, compensation, based on such evidence shall 
commence not earlier than the date of filing the new claim.

In this case, the record does not disclose that the RO sent 
the veteran the NAF 13075, which it cited in the December 
1994 denial.  Therefore, the abandoned claim regulations are 
not for application.

The evidence supports the assignment of September 2, 1994 for 
the effective date of the award of service connection for 
Raynaud's syndrome.  38 C.F.R. § 3.156(c), 38 C.F.R. 
§ 3.400(q)(2).   the Board finds that the correct effective 
date for the grant of service connection for Raynaud's 
disease is September 2, 1994.  

An effective date earlier than September 2, 1994 is not 
warranted for the award of service connection for Raynaud's 
disease.  The veteran did not file a claim for service 
connection within one year from service separation in May 
1967.  Under VA laws and regulations, the effective date of 
the grant of service connection is generally the date 
following separation from service, if the claim is received 
within one year of the date of separation from service.  
Otherwise, the effective date is the date the VA receives the 
claim.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. 
§ 3.400(b)(2).
 
The Board has also reviewed the record to determine whether 
an informal claim was filed prior to September 2, 1994.  VA 
is required to identify and act on informal claims for 
benefits.  38 C.F.R. § 3.155(a); see Servello v. Derwinski, 
3 Vet. App. 196, 198-200 (1992).  The veteran did not file a 
claim, formal or informal, earlier than September 2, 1994.  
He has not contended otherwise.

Accordingly, under the applicable regulations, September 2, 
1994, the date of receipt of the claim to reopen, is the 
earliest effective date for the award of service connection 
for Raynaud's disease.    



ORDER

An effective date of September 2, 1994 for the award grant of 
service connection for Raynaud's disease is granted.  



REMAND

Under 38 C.F.R. § 4.104, Diagnostic Code 7117, a 10 percent 
evaluation is provided for Raynaud's syndrome when there are 
characteristic attacks occurring one to three times a week.  
A 20 percent evaluation is provided with characteristic 
attacks occurring four to six times a week.  A 40 percent 
evaluation is provided with characteristic attacks occurring 
at least daily.  38 C.F.R. § 4.104, Diagnostic Code 7117 
(2004).

Characteristic attacks consist of sequential color changes of 
the digits of one or more extremities lasting minutes to 
hours, sometimes with pain and paresthesia and precipitated 
by exposure to cold or by emotional upsets.  Further, these 
evaluations are for the disease as a whole, regardless of the 
number of extremities involved or whether the nose and ears 
are involved.  See Note following 38 C.F.R. § 4.104, 
Diagnostic Code 7117 (2004). 

The medical evidence shows that veteran has color changes of 
the extremities due to Raynaud's disease.  VA treatment 
records dated in March 1995 and June 1999 indicate that the 
veteran had thickened skin which was cool to the touch.  In 
January 2003, the skin of the hands and feet was described as 
mottled.  The September 2003 VA examination report indicates 
that there was faint mottling of the palms.  In January 2000 
and September 2003, the veteran was afforded VA examinations 
to evaluate the severity of the Raynaud's disease.  The 
examination reports do not contain findings as to the 
frequency of characteristic attacks (sequential color changes 
of the digits and extremities).  The color changes are only 
described as chronic.  

VA regulations provide that "if the [examination] report 
does not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (2004); see 38 C.F.R. 
§ 19.9 (2004).  Where the Board makes a decision based on an 
examination report which does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  Additional VA 
examination of the Raynaud's syndrome is necessary in order 
to rate the service-connected disease under Diagnostic Code 
7117.  See 38 C.F.R. § 4.104, Diagnostic Code 7117 (2004).  

Accordingly, this case is remanded for the following action: 

1.  The veteran should be afforded a VA 
examination to determine the nature and 
severity of the Raynaud's disease.   

The veteran's VA claims folder must be 
made available to the examiner for review 
in connection with the examination.  

The examiner should report whether the 
veteran has characteristic attacks of 
Raynaud's disease (sequential color 
changes of the digits of one or more of 
the extremities lasting minutes to hours, 
sometimes with pain and paresthesia and 
precipitated by exposure to cold or 
emotional upset).  The examiner should 
report the frequency of such attacks (how 
many attacks per week and per day).  The 
examiner should report whether there are 
digital ulcers.  

3.  Then the AMC or RO should 
readjudicate the issue on appeal.  If all 
the desired benefits are not granted, a 
supplemental statement of the case should 
be furnished to the veteran and his 
representative.  The case should then be 
returned to the Board, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


